Citation Nr: 0218570	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  01-07 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral 
hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
August 1959.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied service connection for bilateral 
hearing loss and tinnitus.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary 
for an equitable disposition of the veteran's appeal.

2.  The veteran was exposed to considerable aircraft 
engine noise in his duties as an aircraft mechanic and 
crew chief during service.

3.  Hearing impairment and tinnitus first documented after 
service are both attributable to noise exposure during 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred as a result of 
noise exposure during service.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. §§ 3.385 (2002).

2.  Tinnitus was incurred as a result of noise exposure 
during service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, and 5126 (West Supp. 2002); 38 C.F.R. 
§ 3.102, 3.156, 3.159, and 3.326 (2002).  The VCAA and its 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, including obtaining medical examinations or 
opinions if necessary.  VA is not required to provide 
assistance to a claimant, however, if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA 
to notify the claimant and the claimant's representative, 
if any, of any information, and any medical or lay 
evidence, that was not previously provided to VA, and is 
necessary to substantiate the claim.  As part of that 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See id.  The United States Court of Appeals 
for Veterans Claims (Court) has emphasized VA's duty to 
inform the claimant as to what evidence is needed and who 
is to obtain it.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate 
his claim.  The veteran's claims file contains his service 
medical records and records of post-service audiological 
testing.  In July 2002, the veteran had a hearing at the 
RO before the undersigned Board Member.  The veteran 
indicated that, after service, his hearing had not been 
tested until the late 1990s.  He has not reported the 
existence of any relevant evidence that is not associated 
with the claims file.

The record also shows that the veteran has received the 
notice required by the new law and regulations.  VA 
provided the veteran and his representative with the 
October 2000 rating decision, a February 2001 statement of 
the case (SOC), and an April 2001 supplemental statement 
of the case (SSOC).  These documents together relate the 
law and regulations that govern the veteran's claim.  
These documents list the evidence considered and the 
reasons for the determinations made regarding that claim.  
In correspondence in August 2000, October 2000, and April 
2001, the RO informed the veteran and his representative 
of the type of evidence needed to support his claims, and 
indicated what the veteran should do toward obtaining such 
evidence, and what VA would do.

II.  Service Connection for Hearing Loss and Tinnitus

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).  Service connection for hearing 
loss is regulated at 38 C.F.R. § 3.385, which provides 
that:

For the purposes of applying the laws 
administered by VA, impaired hearing 
will be considered to be a disability 
when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at 
least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland 
CNC Test are less than 94 percent.
38 C.F.R. § 3.385.

The Court noted that 38 C.F.R. § 3.385, "does not preclude 
service connection for a current hearing disability where 
hearing was within normal limits on audiometric testing at 
separation from service."  Hensley v. Brown, 5 Vet. App. 
155, 159 (1993)  The Court explained that:

[W]hen audiometric test results at a 
veteran's separation from service do 
not meet the regulatory requirements 
for establishing a "disability" at that 
time, he or she may nevertheless 
establish service connection for a 
current hearing disability by 
submitting evidence that the current 
disability is causally related to 
service.
Hensley v. Brown, 5 Vet. App. at 160.

The veteran reports that he was an aircraft engine 
mechanic and crew chief during service.  He states that he 
was exposed to constant and extreme aircraft engine noise 
at very close proximity, on a daily basis throughout his 
service.  He notes that he did not have any ear protection 
during service.  He reports that he noticed difficulty 
hearing and ringing in his ears gradually and 
progressively over the years since service.

The veteran's service separation document, DD Form 214, 
indicates that his duties in the Air Force were as an 
aircraft mechanic.  On his service entrance examination in 
August 1955, his hearing was found to be 15/15 bilaterally 
in a whispered voice test.  Audiometric testing was not 
performed.  On his July 1959 separation examination, the 
auditory thresholds in the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz ranged between 0 and 10 decibels in 
each ear.

On private audiometric testing in November 1999, the 
auditory thresholds for the frequencies 500, 1000, 2000, 
3000, 4000 Hertz ranged between 10 and 65 decibels in the 
left ear, and between 50 and 95 decibels in the right ear.  
In another private hearing evaluation in September 2000, 
the veteran reported that for several years he had noticed 
difficulty hearing, and tinnitus in his right ear.  He 
reported that he had begun using a hearing aid in his 
right ear in 1998, although it had not helped.  
Audiometric testing revealed auditory thresholds for the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz ranging 
between 10 and 65 decibels in the left ear, and between 40 
and 85 decibels in the right ear.  Speech recognition 
scores were 96 percent in the left ear and 76 percent in 
the right ear.  The examining physician found that the 
veteran had bilateral sensorineural hearing loss.  The 
examiner expressed the opinion that the hearing loss was 
probably due to past noise exposure, particularly aircraft 
engines.

The veteran had a VA audiological consultation in March 
2001.  He reported having constant tinnitus in his right 
ear.  The auditory thresholds for the frequencies 500, 
1000, 2000, 3000, 4000 Hertz ranged between 10 and 60 
decibels in the left ear, and between 60 and 80 decibels 
in the right ear.  Speech recognition scores were 100 
percent in the left ear and 52 percent in the right ear.

In his July 2002 hearing, the veteran testified that he 
had noticed tinnitus "for years."  He reported that he had 
become particularly aware of his hearing loss in the 
1970s, when his work required "a fair amount" of 
communicating by telephone, and he had difficulty 
understanding others' speech.  He reported that he had not 
been exposed to considerable noise in his post-service 
employment.  He stated that he had worked for six or seven 
years as a supervisor in a factory.  In that role he had 
worked in an office, without extended exposure the factory 
noise.  He reported that he had then worked for more than 
thirty years in marketing, without any notable noise 
exposure.

The veteran did not have impaired hearing for VA 
compensation purposes during service, but the separation 
examinations show some worsening of his hearing during 
service.  The post-service records all show bilateral 
sensorineural hearing loss, worse in the right ear, at a 
level that meets the criteria for hearing impairment.  

The veteran has consistently reported that his 
considerable aircraft engine noise exposure during service 
was not followed by significant noise exposure after 
service.  A physician who evaluated his hearing opined 
that the hearing loss was probably due to the aircraft 
engine noise exposure.  There is no competent evidence to 
rebut the physician's opinion.  The Board finds that 
credible evidence supports the conclusion that the 
veteran's current hearing loss and tinnitus are 
attributable to noise exposure during service.  Service 
connection for bilateral hearing loss and tinnitus are 
therefore granted.


ORDER

Entitlement to service connection for bilateral hearing 
loss is granted.

Entitlement to service connection for tinnitus is granted.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

